          Case 1:20-cr-00607-LJL Document 14
                                          13 Filed 11/17/20 Page 1 of 1
                                           U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       November 17, 2020
                              GRANTED.
BY ECF                        The time from today until November 23, 2020, is excluded under
                              the Speedy Trial Act, 18 USC 3161(h)(7)(A) and with the consent
Hon. Lewis J. Liman
                              of defendants. The Court finds that the ends of justice outweigh
United States District Judge
                              the best interests of the defendants and the public in a speedy trial
Southern District of New York
                              in that the time between today and November 23, 2020, is
500 Pearl Street              necessary for the parties to prepare and review discovery and to
New York, New York 10007 discuss a potential pretrial resolution.             11/17/2020

Re: United States v. George Adams and Ray Vela, 20 Crim. 607 (LJL)

Dear Judge Liman:

      The Government respectfully submits this letter to request that time be excluded under the
Speedy Trial Act between today and November 23, 2020.

       On November 12, 2020 a grand jury in this District returned a two-count Indictment
charging the defendants with one count of conspiracy to commit bank fraud in violation of 18
U.S.C. § 1349 and one count of substantive bank fraud in violation of 18 U.S.C. § 1344.
Arraignment is scheduled for November 23, 2020.

        An exclusion of time under the Speedy Trial Act between today and November 23 is in the
interests of justice and outweighs the best interests of the public and the defendant in a speedy trial
because it will enable the parties to prepare and review discovery and to discuss a pre-trial
resolution. 18 U.S.C. § 3161(h)(7)(A). Both defense counsel consent to the exclusion of time.


                                               Respectfully Submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                           by: /s/ Kevin Mead
                                               Kevin Mead
                                               Assistant United States Attorney
                                               (212) 637-2211

CC:    Ian Marcus Amelkin, Counsel for Ray Vela (by ECF)
       Sam A. Schmidt, Counsel for George W. Adams, Jr., (by ECF)
